Title: From Thomas Jefferson to John Bondfield, 30 August 1789
From: Jefferson, Thomas
To: Bondfield, John



Sir
Paris Aug. 30. 1789.

Having now received the permission to revisit my own country which I have been so long expecting, I have determined to depart from this place so that I may sail about the 1st. of October. It is interesting for me to know therefore from this time to that the vessels which may be or may come into the ports of France and be returning to some port of the Chesapeak or Delaware, the former of preference, about the beginning of October, with some general idea also of the size and age of the ship. I must therefore repeat the trouble I gave you on a former occasion of giving me such an account of the vessels which may arrive in Bordeaux in order that I may decide, on a view of those in the different ports, to which I must go for embarcation. I wish such another occasion could offer as that you were so kind as to mention in your last, and which I was not then at liberty to avail myself of. Mr. Short is appointed Charge des affaires during my absence. I have the honor to be with great esteem Sir Your most obedt. & most humble servt,

Th: Jefferson

